DETAILED ACTION
This is in response to the Amendment filed 10/20/2020 wherein claims 19-20 are withdrawn and claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlaoui et al. (US 2011/0318173) in view of Beardsley (US 2007/0234707). 
Regarding Independent Claim 1, Ramlaoui teaches (Figures 1-16D) a thrust reverser arrangement (at 80; see Figures 1-3) comprising:
an inner fixed structure (19);
a track beam (106);
a translating sleeve (82) slideably mounted (via 150; see Figures 3-7B and Paragraph 0044) to the track beam (106); and
a bypass duct (24) defined between (see Figures 1-3) the IFS (19) and the translating sleeve (82). 
Ramlaoui does not teach an acoustic treated fairing coupled to the translating sleeve, wherein the acoustic treated fairing is configured to attenuate noise generated during operation of a gas turbine engine, and the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam.
Beardsley teaches (Figures 1-5) an acoustic treated fairing (85) coupled to a translating sleeve (70; see Paragraph 0016 and Figures 4A-5), wherein the acoustic treated fairing (85) is configured to attenuate noise (Paragraphs 0003 and 0041) generated during operation of a gas turbine engine (Figure 1), and the acoustic treated fairing (85) is configured to move together (see Paragraph 0016 and Figures 4A-5) with the translating sleeve (70) with respect to a track beam (at 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui to include the acoustic treated fairing coupled to the translating sleeve, wherein the acoustic treated fairing is configured to attenuate noise generated during operation of a gas turbine engine, and the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam, as taught by Beardsley, in order to provide a thrust reverser unit that improves acoustic attenuation and reduces aerodynamic losses (Paragraph 0004) by forming a complete airwash surface over the duct without comprising any acoustic discontinuities (Paragraph 0016).
Regarding Claim 2, 
Beardsley teaches (Figures 1-5) wherein the acoustic treated fairing (85) is coupled to (Paragraph 0016 and 0041) an inner panel (73) of the translating sleeve (70; see Figures 4A-5 and Paragraphs 0016 and 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing being coupled to an inner panel of the translating sleeve, as taught by Beardsley, for the same reasons discussed above in claim 1.
Regarding Claim 10, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein the acoustic treated fairing is spaced apart from the track beam.
Beardsley teaches (Figures 1-5) wherein the acoustic treated fairing (85) is spaced apart from (due to the gap between the slider system and the inner panel 73; see Figures 4A-4B) the track beam (at 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing being spaced apart from the track beam, as taught by Beardsley, for the same reasons discussed above in claim 1.
Regarding Independent Claim 13, Ramlaoui teaches (Figures 11-16D) a nacelle (18; see Figures 1-2) for a gas turbine engine (10), comprising:
an inlet (at 26);
a fan cowl (surrounding 20; see Figure 2); and
a thrust reverser (at 80; see Figures 1-3), comprising:
	an inner fixed structure (19);
	a track beam (106);
	a translating sleeve (82) slideably mounted (via 150; see Figures 3-7B and Paragraph 0044) to the track beam (106); and
	a bypass duct (24) defined between (see Figures 1-3) the IFS (19) and the translating sleeve (82).
Ramlaoui does not teach an acoustic treated fairing coupled to the translating sleeve, wherein the acoustic treated fairing is configured to attenuate noise generated during operation of a gas turbine engine, and the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam.
Beardsley teaches (Figures 1-5) an acoustic treated fairing (85) coupled to a translating sleeve (70; see Paragraph 0016 and Figures 4A-5), wherein the acoustic treated fairing (85) is configured to attenuate noise (Paragraphs 0003 and 0041) generated during operation of a gas turbine engine (Figure 1), and the acoustic treated fairing (85) is configured to move together (see Paragraph 0016 and Figures 4A-5) with the translating sleeve (70) with respect to a track beam (at 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui to include the acoustic treated fairing coupled to the translating sleeve, wherein the acoustic treated fairing is configured to attenuate noise generated during operation of a gas turbine engine, and the acoustic treated fairing is configured to move together with the translating sleeve with respect to the track beam, as taught by Beardsley, in order to provide a thrust reverser unit that improves acoustic attenuation and reduces aerodynamic losses (Paragraph 0004) by forming a complete airwash surface over the duct without comprising any acoustic discontinuities (Paragraph 0016).
Regarding Claim 14, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein the acoustic treated fairing is coupled to an inner panel of the translating sleeve.
Beardsley teaches (Figures 1-5) wherein the acoustic treated fairing (85) is coupled to (Paragraph 0016 and 0041) an inner panel (73) of the translating sleeve (70; see Figures 4A-5 and Paragraphs 0016 and 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing being coupled to an inner panel of the translating sleeve, as taught by Beardsley, for the same reasons discussed above in claim 1.

Claim 3-7, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlaoui et al. (US 2011/0318173) in view of Beardsley (US 2007/0234707) and further in view of Lu (US 2017/0363042).
Regarding Claim 3, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Although Beardsley teaches that the acoustic panels form a complete and continuous airwash surface over the duct and do not comprise any acoustic discontinuities (Paragraph 0016), Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein the acoustic treated fairing is coupled to an inner panel at a longitudinal edge of the inner panel.
Lu teaches (Figures 1-6) a thrust reverser assembly (20 and 300; see Figures 1B and 3) including an acoustic treated fairing (108, 332) coupled to (via track beams; see abstract and Paragraphs 0021-0022) a translating sleeve (16), wherein the acoustic treated fairing (108, 332) is coupled to attenuate noise (see abstract and Paragraph 0002) generated during operation of the gas turbine engine (12a, 12b), wherein the acoustic treated fairing (108) is coupled to (via track beam; see Paragraphs 0003 and 0021-0022) the inner panel at a longitudinal edge (see Figure 1, Figure 3 and Paragraph 0008) of the inner panel (16; see Figure 1B and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing being coupled to an inner panel at a longitudinal edge of the inner panel, as taught by Lu, in order to attenuate noise in a thrust reverser duct (see Paragraphs 0002-0003).
Regarding Claim 4, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Ramlaoui teaches (Figures 1-16D) a primary slider (150) coupled to (see Paragraph 0044) the translating sleeve (82) whereby the translating sleeve (82) is slideably mounted (see Paragraph 0044) to the track beam (106).
Regarding Claim 5, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley and Lu does not teach, as discussed so far, wherein the acoustic treated fairing at least partially encloses the primary slider.
Lu teaches (Figures 1-6) wherein the acoustic treated fairing (108) at least partially encloses (“the noise suppressing structure 332 may cover approximately the entire airflow surface 335 of the track beam 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley and Lu to include the acoustic treated fairing at least partially enclosing the primary slider, as taught by Lu, for the same reasons discussed above for claim 1.
Regarding Claim 6, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Ramlaoui further teaches (Figures 1-16D) wherein the primary slider (150) is coupled to (see Paragraph 0044) the inner panel (82). Ramlaoui in view of Beardsley and Lu does not teach, as discussed so far, wherein the primary slider disposed between the inner panel and the acoustic treated fairing.
Lu teaches (Figures 1-6) wherein the primary slider (the tongue-in-groove structure discussed in Paragraph 0021; see also Figures 7A-10 of Ramlaoui) is disposed between (see Paragraph 0021 and 0024) the inner panel (at 16) and the acoustic treated fairing (108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley and Lu to include the primary slider being disposed between the inner panel and the acoustic treated fairing, as taught by Lu, for the same reasons discussed above for claim 1.
Regarding Claim 7, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley and Lu does not teach, as discussed so far, wherein the acoustic treated fairing comprises a permeable outer skin.
Lu teaches (Figures 1-6) a thrust reverser assembly (20 and 300; see Figures 1B and 3) including an acoustic treated fairing (108, 332) coupled to (via track beams; see abstract and Paragraphs 0021-0022) a translating sleeve (16), wherein the acoustic treated fairing (108, 332) is coupled to attenuate noise (see abstract and Paragraph 0002) generated during operation of the gas turbine engine (12a, 12b), wherein the acoustic treated fairing (108) comprises a permeable outer skin (110, 511; see Paragraphs 0025 and 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing comprising a permeable outer skin, as taught by Lu, in order to attenuate noise in a thrust reverser duct (see Paragraphs 0002-0003).
Regarding Claim 9, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein a first longitudinal edge of the acoustic treated fairing terminates at the track beam and a second longitudinal edge of the fairing terminates at the inner panel.
Lu teaches (Figures 1-6) a thrust reverser assembly (20 and 300; see Figures 1B and 3) including an acoustic treated fairing (108, 332) coupled to (via track beams; see abstract and Paragraphs 0021-0022) a translating sleeve (16), wherein the acoustic treated fairing (108, 332) is coupled to attenuate noise (see abstract and Paragraph 0002) generated during operation of the gas turbine engine (12a, 12b), wherein a first longitudinal edge (the edge near 342; see Figure 3) of the acoustic treated fairing (332) terminates at the track beam (330) and the second longitudinal edge (the edge near 344; see Figure 3) of the fairing (332) terminates at the inner panel (16; see Figure 1B and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include a first longitudinal edge of the acoustic treated fairing terminating at the track beam and a second longitudinal edge of the fairing terminates at the inner panel, as taught by Lu, in order to attenuate noise in a thrust reverser duct (see Paragraphs 0002-0003).

Regarding Claim 15, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein the acoustic treated fairing is coupled to an inner panel at a longitudinal edge of the inner panel. 
Lu teaches (Figures 1-6) a thrust reverser assembly (20 and 300; see Figures 1B and 3) including an acoustic treated fairing (108, 332) coupled to (via track beams; see abstract and Paragraphs 0021-0022) a translating sleeve (16), wherein the acoustic treated fairing (108, 332) is coupled to attenuate noise (see abstract and Paragraph 0002) generated during operation of the gas turbine engine (12a, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing being coupled to an inner panel at a longitudinal edge of the inner panel, as taught by Lu, in order to attenuate noise in a thrust reverser duct (see Paragraphs 0002-0003).
Regarding Claim 16, Ramlaoui in view of Beardsley teaches the invention as claimed and as discussed above. Ramlaoui teaches (Figures 1-16D) a primary slider (150) coupled to (see Paragraph 0044) the translating sleeve (82) whereby the translating sleeve (82) is slideably mounted (see Paragraph 0044) to the track beam (106), wherein the primary slider (150) is coupled to (see Paragraph 0044) the inner panel (82). Ramlaoui in view of Beardsley does not teach, as discussed so far, wherein the acoustic treated fairing at least partially encloses the primary slider, and the primary slider is disposed between the inner panel and the acoustic treated fairing.
Lu teaches (Figures 1-6) a thrust reverser assembly (20 and 300; see Figures 1B and 3) including an acoustic treated fairing (108, 332) coupled to (via track beams; see abstract and Paragraphs 0021-0022) a translating sleeve (16), wherein the acoustic treated fairing (108, 332) is coupled to attenuate noise (see abstract and Paragraph 0002) generated during operation of the gas turbine engine (12a, 12b), wherein the acoustic treated fairing (108) at least partially encloses (“the noise suppressing structure 332 may cover approximately the entire airflow surface 335 of the track beam 330, such that the noise suppressing structure 332 is the only portion of the track beam 330 in contact with air passing through the bypass duct 320; see Paragraph 0031 and Figure 3) the primary slider (the tongue-in-groove structure discussed in Paragraph 0021; see also Figures 7A-10 of Ramlaoui), wherein the primary slider (the tongue-in-groove structure discussed in Paragraph 0021; see also Figures 7A-10 of Ramlaoui) is disposed between (see Paragraph 0021 and 0024) the inner panel (at 16) and the acoustic treated fairing (108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley to include the acoustic treated fairing at .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramlaoui et al. (US 2011/0318173) in view of Beardsley (US 2007/0234707) and Lu (US 2017/0363042) as applied to claim 7 above, and further in view of Welch et al. (US 5,975,237).
Regarding Claim 8, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Ramlaoui in view of Beardsley and Lu does not teach, as discussed so far, wherein the permeable outer skin is perforated at discrete locations along the acoustic treated fairing.
Welch teaches (Figures 1-23) wherein the permeable outer skin (54) is perforated at discrete locations (50; see Figures 7 and 9) along the acoustic treated fairing (26).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley and Lu to include the permeable outer skin being perforated at discrete locations along the acoustic treated fairing, as taught by Welch, in order to reduce noise levels from an airplane during normal operation of a jet engine (Column 14, line 66 – Column 15, line 6).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlaoui et al. (US 2011/0318173) in view of Beardsley (US 2007/0234707) and Lu (US 2017/0363042) as applied to claims 6 and 16 above, and further in view of Smith (US 2006/0145001).
Regarding Claims 11 and 17, 
Smith teaches (Figures 1-11) brackets (148, 152, 157, 163) used to couple elements of a thrust reverser assembly (at 140, 138).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsly and Lu to include the use of brackets as taught by Smith in order to secure different portions of the thrust reverser assembly (Paragraph 0035).
 It is further noted that a simple substitution of one known element (in this case, two pieces joined together with a rivets, screws, or bolts as taught by Lu) for another (in this case, two pieces joined together brackets as taught by Smith) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlaoui et al. (US 2011/0318173) in view of Beardsley (US 2007/0234707) and Lu (US 2017/0363042) as applied to claims 6 and 16 above, and further in view of Albers et al. (US 2012/0171023).
Regarding Claims 12 and 18, Ramlaoui in view of Beardsley and Lu teaches the invention as claimed and as discussed above. Although Lu teaches (Figures 1-6) that the acoustic fairing (108) may be coupled to the track beam (100) by any suitable structure such as by rivets, one or more screws, one or more bolts and/or nuts, by way of an adhesive, by way of pressure fitting, by way of heat bonding, and the like (see Paragraph 0028), Ramlaoui in view of Beardsley and Lu does not teach a threaded boss formed into the primary slider and extending therefrom, to provide a mounting location for attaching the acoustic treated fairing to the translating sleeve.
Albers teaches (Figures 1-11) a mounting apparatus (see Figures 6-8) comprising a threaded boss (104) formed into a first element (92) and extending therefrom (see Figures 6-8), to provide a mounting location for attachment of two pieces (see Figures 3-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramlaoui in view of Beardsley and Lu to include the use of a threaded boss as taught by Albers in order to provide an increased bearing surface as compared to using individual bolts (Paragraph 0036).
It is further noted that a simple substitution of one known element (in this case, two pieces joined together with a rivets, screws, or bolts as taught by Lu) for another (in this case, two pieces joined together using the threaded boss as taught by Albers) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741